United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-922
Issued: August 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2008 appellant filed a timely appeal from a December 26, 2007 merit
decision of the Office of Workers’ Compensation Programs finding that he failed to establish a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
on April 17, 2007 causally related to his November 15, 2005 work injury.
FACTUAL HISTORY
On December 15, 2005 appellant, then a 51-year-old mail handler, filed an occupational
disease claim alleging that he sustained pain in his elbow, arm and both shoulders lifting trays
during the course of his federal employment. The Office accepted his claim for right lateral
epicondylitis. Appellant received compensation for total disability from December 28, 2005
through January 26, 2006. He returned to his regular employment on January 29, 2006.

On August 24, 2007 appellant filed a notice of recurrence of disability on April 17, 2007
causally related to his accepted employment injury. He stopped work on April 17, 2007 and
returned to work on May 14, 2007. Appellant explained that he experienced pain in his arm and
shoulder since his work injury and that he continued to perform repetitive overhead work.
By letter dated October 31, 2007, the Office requested that appellant submit additional
factual and medical information, including a detailed medical report addressing the causal
relationship between his inability to work and his accepted employment injury. Appellant
submitted a report dated December 4, 2007 from Dr. David A. McLeod, a Board-certified
internist, who related that he had treated appellant since 1993 for hypertension and
musculoskeletal problems “felt to be related to his physical work in the [employing
establishment].” He evaluated appellant in November 2005 for shoulder pain and in
December 2005 for shoulder and elbow pain due to repetitive motion at work. A computerized
tomography (CT) scan revealed narrowing at C5-6 and C7-T1. Dr. McLeod evaluated appellant
for shoulder pain on March 29, 2007 and referred him for physical therapy. On November 20,
2007 he noted that appellant “continues to have discomfort in his shoulders clearly related to his
having to lift heavy trays at work, often above his head multiple times throughout his [eight]hour shift.”
By decision dated December 26, 2007, the Office found that appellant failed to establish
that he sustained an employment-related recurrence of disability on April 17, 2007.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.1
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between his recurrence of disability and his employment
injury.2 This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.3
ANALYSIS
The Office accepted that appellant sustained right lateral epicondylitis due to factors of
his federal employment. He received compensation for total disability from December 28, 2005
to January 26, 2006. Appellant resumed his regular employment on January 29, 2006. On
1

20 C.F.R. § 10.5(x).

2

Carmen Gould, 50 ECAB 504 (1999).

3

Mary A. Ceglia, 55 ECAB 626 (2004).

2

August 24, 2007 he filed a notice of recurrence of disability on April 17, 2007 due to his
accepted work injury.
On December 4, 2007 Dr. McLeod discussed his treatment of appellant since 1993 for
musculoskeletal conditions due to his employment duties. He evaluated appellant in
November 2005 for shoulder pain, in December 2005 for shoulder and elbow pain and on
March 29, 2007 for shoulder pain. Dr. McLeod interpreted a CT scan as showing narrowing at
C5-6 and C7-T1. He treated appellant on November 20, 2007 for shoulder problems caused by
lifting trays and overhead lifting during the course of his employment. Dr. McLeod did not
address the relevant issue of whether he was unable to work from April 17 to May 14, 2007 due
to his accepted employment-related condition of right lateral epicondylitis. Consequently, his
report is of little probative value. As appellant has not submitted any rationalized medical
evidence supporting that he was disabled from employment during the period in question, he has
not met his burden of proof to show that he sustained a recurrence of disability.4
On appeal, appellant asserts that his condition has progressed due to continued lifting and
overextending his arms on the job. A recurrence of disability, however, is a work stoppage
caused by “a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”5 Any disability resulting from a condition caused by new or repeated
exposure to work duties would be considered a new injury and not a recurrence as defined by the
regulations.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on April 17, 2007 causally related to his November 15, 2005 work injury.

4

Id.

5

20 C.F.R. § 10.5(x); see also Theresa L. Andrews, 55 ECAB 719 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 26, 2007 is affirmed.
Issued: August 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

